FELDMAN, Vice Chief Justice,
voted to grant, giving the following reasons:
The mandatory sentencing scheme as applied in this case violates article 3 of the Arizona Constitution because, as noted by the trial judge (see 167 Ariz. 563, 569-570, 810 P.2d 191, 197, 198), it effectively vests the sentencing power in the prosecutor and deprives the judge of any discretion to sentence for a crime that is broadly described and can be committed with many graduations of culpability. See State v. Garcia, 141 Ariz. 97, 104-07, 685 P.2d 734, 741-44 (1984) (Feldman, J., dissenting).